In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-15-00444-CV
                             ________________________


                          BILLY JOE GARZA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                         On Appeal from the 106th District Court
                                   Garza County, Texas
           Trial Court No. 88-1584; Honorable Carter T. Schildknecht, Presiding


                                      April 12, 2017

                                        ORDER
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      On December 28, 2016, this court affirmed the order of the trial court denying the

post-conviction motion of Appellant, Billy Joe Garza, for exemption from sex-offender

registration. See Garza v. State, No. 07-15-00444-CV, 2016 Tex. App. LEXIS 13757

(Tex. App.—Amarillo Dec. 28, 2016, no pet. h.). Thereafter, Appellant’s motion for

rehearing was denied without written order. See Garza v. State, No. 07-15-00444-CV,
2017 Tex. App. LEXIS 1663 (Tex. App.—Amarillo Feb. 27, 2017, no pet. h.).       Pending

before this court is Appellant’s Motion for Requesting Extension of Time to File Motion

for En Banc Reconsideration, wherein he requests additional time to research and

prepare “legal work” asking this court to reconsider, en banc, its previous decisions. We

deny that motion.


       In Texas, a motion for en banc reconsideration of an order or opinion issued by

an intermediate appellate court is a request to have all the members of the court

participate in the decision, rather than the originally assigned three-judge panel. See

TEX. R. APP. P. 41.2. While the Seventh Court of Appeals is normally a four-judge court,

currently only three positions are filled.


       Here, the original opinion and order denying rehearing were decided by a panel

consisting of Chief Justice Quinn and Associate Justices Campbell and Pirtle. Because

Justices Quinn, Campbell, and Pirtle comprise the entire current body of the court,

Appellant’s request for en banc reconsideration would be moot. Because an en banc

reconsideration would be moot, we conclude Appellant’s motion for extension of time is

also moot.


       It is so ordered.




                                                 Patrick A. Pirtle
                                                     Justice


Campbell, J., concurring.
                                             2